Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149033                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 149033                                        Justices
  In re RYAN, Minors.                                              COA: 318571
                                                                   Wayne CC Family Division:
                                                                   13-512184-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the December 20, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the February 21, 2014 order of the Court of
  Appeals and we REMAND this case to the Court of Appeals for consideration as on
  reconsideration granted. On remand, the Court of Appeals shall either reinstate the
  children’s claim of appeal or explain why the children do not have an appeal of right,
  pursuant to MCR 3.993(A)(1), from the trial court’s September 27, 2013 order of
  disposition.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2014
           s0429
                                                                              Clerk